Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rule against harassing correctional facility staff. According to the misbehavior report, petitioner accused the reporting officer of altering cell locations on petitioner’s mail, as well as forging petitioner’s signature on the legal mail signature card in order to destroy the mail or distribute it to other inmates. The misbehavior report, together with petitioner’s testimony at the hearing admitting that he questioned the correction officer regarding the mail, provide substantial evidence of petitioner’s guilt (see Matter of Foster v Coughlin, 76 NY2d 964). Petitioner’s contention that the correction officer misunderstood him created a credibility issue for the Hearing Officer to resolve (see Matter of Harrell v O’Keefe, 241 AD2d 616). Finally, we reject petitioner’s assertion that respondent’s admissions to the information contained in the first four paragraphs of the petition constitute an admission of wrongdoing thereby requiring that the petition be granted.
*744Cardona, P.J., Peters, Spain, Rose and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.